Citation Nr: 1812714	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) (also claimed as a heart condition), to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy (PN), of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus type II (DM II).


REPRESENTATION

Veteran represented by:	Andrew November, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  He had confirmed service in the Republic of Vietnam from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2017, the Veteran presented sworn testimony during a videoconference hearing in Cleveland, Ohio, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam from February 1967 to February 1968, and is presumed to have been exposed to herbicide agents (Agent Orange) therein.

2.  In affording the Veteran the benefit of the doubt, he has diagnosed IHD which is presumed to have been caused by exposure to herbicide agents.

3.  In affording the Veteran the benefit of the doubt, he has diagnosed diabetic neuropathy which is the result of his service-connected DM II.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for IHD have been met.  38 U.S.C. §§ 1110, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetic neuropathy of the upper and lower extremities have been met.  38 U.S.C. § 1110, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for service connection have been granted, as discussed below.  Any error related to the VA's duty to notify and assist is moot.  38 U.S.C. §§ 5103, 5103A (2002); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2017); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309 (e) (2017).

IHD/Heart Claim

The Veteran seeks service connection for a heart disability, to include IHD.  Service personnel records, including his DD Form 214, confirm service as a telephone operator in the Republic of Vietnam from February 1967 to February 1968.  Therefore, exposure to herbicide agents is presumed and the only remaining question is whether the Veteran has diagnosed IHD.

Turning to the evidence, the record contains conflicting opinions as to the true nature of his disability.  Specifically, although clinicians agree that the Veteran suffers from heart disabilities, including congestive heart failure, stable angina, supraventricular arrhythmia, and cardiomyopathy there is no consensus as to diagnosable IHD.  See October 2010 and November 2016 VA Examination Reports and October 2016 Dr. J. H., M. D. and August 2017 Dr. A. B., M. D. Correspondence.  

That said, the Board finds sufficient evidence to warrant service connection.  As to positive evidence, two private physicians, Dr. H. and Dr. B., have opined that the collective medical evidence of record supports that the Veteran suffers from IHD.  The physicians espoused that the Veteran suffers from hallmark IHD symptomatology of chronic exertional chest discomfort and shortness of breath with exertion.  Given his clinical record, and the lack of other explanation for his disability picture, the physicians opined that his current clinical diagnosis was most consistent with chronic stable angina due to IHD. 

Comparatively, VA physicians have opined that the Veteran does not suffer from IHD.  See October 2010 and November 2016 VA Examination Reports.  The Board finds these opinions inadequate.  In brief, the 2010 VA examiner's opinions were conclusory and contradictory.  Specifically, on initial examination she noted that the Veteran did not suffer from IHD.  However, in a February 2011 addendum, she paradoxically opined that his ejection fraction results were indicative of IHD.  Correspondingly, the 2016 examiner's opinion was predicated on the record lacking objective evidence supporting diagnosable IHD.  Problematically, the examiner neither specified what constituted objective evidence of IHD nor directly addressed the positive opinions of record denoting evidence of IHD.  In light of these inadequacies, the Board finds the positive evidence of record more persuasive.  A diagnosis IHD is established. 

As the regulations recognize IHD as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309 (e)), the Veteran's claim for service connection for IHD is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upper and Lower Extremity PN Claim

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran seeks service-connection for peripheral neuropathy of the bilateral upper and lower extremities resulting in tingling and burning sensations.  He is service-connected for DM II, therefore, the first element of Wallin is met.  Additionally, as to the second and third elements of Wallin, VA treatment medical records note repeat diagnoses of, and treatment for, diabetic neuropathy.  See November 2010 Cardiology Stress Test Louis Stokes Cleveland VAMC and December 2012 and June 2014 Ashtabula County VA Clinic Records.  The requirements for connection are therefore met.

The Board acknowledges that the record contains negative opinions from VA examiners.  See September 2010, December 2014 and October 2016 Examination Reports.  However, these opinions are inadequate.  The 2010 examiner opined that the Veteran's neuropathy pre-existed his DM II, but provided nothing but the Veteran's own statements to support this determination.  Moreover, none of the VA opinions address the Veteran's repeated diagnosis for diabetic neuropathy.  To that end, the 2016 examiner goes as far as stating that the record was devoid of such a diagnosis.  This determination was made notwithstanding the lack of diagnostic testing on examination.  In light of the aforementioned, the Board finds the VA examiners' opinions inadequate to form the basis of denial of service connection.

That said, the Veteran is service-connected for DM II.  VA physicians have essentially correlated his neuropathy to DM II through the repeat diagnosis of diabetic neuropathy.  There are no competent clinical opinions to the contrary.  Thus entitlement to service connection for bilateral diabetic neuropathy of the upper and lower extremities is granted on a secondary basis.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for IHD is granted.

Entitlement to service connection for diabetic neuropathy of the upper and lower extremities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


